department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date date u i l legend foundation state corporation date dear we have considered your ruling_request dated date you requested a five- year extension of time until date for disposing of certain excess_business_holdings facts you are a non-profit trust recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated you are classified as a private_foundation under sec_509 you own shares of stock of corporation corporation is a large u s -based publicly traded corporation nearly all of the shares you own were received by you from a charitable_lead_annuity_trust that was established by one of your founders and a very small number were received as stock_dividends on shares that you owned at the time that the dividends were declared you have never acquired any shares by purchase at the time that you received your shares from the trust they did not constitute excess_business_holdings because the combined holdings of you and your disqualified persons were less than percent of corporation’s outstanding shares however since the second half of ee an increasing portion of the combined holdings has exceeded the percent level because corporation has engaged in repurchasing its shares on the open market at the time that corporation began to repurchase its shares it was not apparent whether foundation would continue to have excess_business_holdings or whether corporation might issue additional shares thereby reducing foundation’s holdings to permitted levels however foundation’s excess holdings have continued to increase as corporation has continued to repurchase shares in recognition of its excess_business_holdings situation over two years ago foundation’s governing body approved a plan for the disposition of a sufficient number of shares for its remaining shares not to be considered excess_business_holdings however before the plan could be implemented and executed the price of corporation’s shares declined by more than percent along with the general stock market decline that began in late the economic conditions that led to the general decline in stock market prices directly adversely affect most of corporation’s principal business activities the economic downturn and associated stock market decline caused foundation to reexamine its plan for disposition of corporation shares looking for alternative approaches to avoid the tax imposed by sec_4943 none of the possible alternative approaches were found to be satisfactory the timing of dispositions of corporation shares by foundation is affected by limitations imposed by federal securities laws and limitations imposed by corporation on all substantial shareholders to assure compliance with securities laws to avoid selling the necessary number of shares at substantially reduced prices and to comply with federal securities laws foundation in yey adopted a new disposition plan that it believes is compliant with rule 10b-5 under the securities exchange act of and other_securities laws the new plan is designed to dispose_of sufficient shares by date to avoid the imposition of any_tax under sec_4943 your request for a five-year extension of the five-year period under sec_4943 of the code for disposing of excess_business_holdings was submitted prior to the end of that period in your request you explained the difficulties you encountered as summarized briefly above in disposing of corporation shares prior to the end of the sec_4943 five-year period you also described your new plan to dispose_of a sufficient number of your corporation shares within an additional five-year period to avoid possessing any excess_business_holdings you submitted the new plan to state's attorney_general you do not expect to receive a response from the attorney_general but if you do you will provide a copy of it to this office ruling requested under sec_4943 the period during which foundation may dispose_of its corporation shares will be extended an additional five years to date law sec_4943 imposes an excise_tax on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 defines the term excess_business_holdings to mean with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides that the permitted holdings of any private_foundation in any incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons sec_4943 provides that with certain exceptions not applicable here if after date there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 provides that the irs may extend for an additional five years the initial five-year period under sec_4943 for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if a the foundation establishes that i it made diligent efforts to dispose_of such holdings during the initial five- year period and ii disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings b before the close of the initial five-year period i the private_foundation submits to the irs a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the irs any response the private_foundation receives during the five-year period and c the irs determines that such plan can reasonably be expected to be carried out before the close of the extension period analysis you are a private_foundation described in sec_509 and subject_to sec_4943 you received a large number of corporation shares from a charitable_lead_annuity_trust established by one of your founders the shares that you hold became excess_business_holdings because corporation began repurchasing its shares on the open market thereby reducing the number of outstanding shares and increasing your percentage of the remaining outstanding shares under sec_4943 these shares are treated as held by a disqualified_person rather than foundation for a five-year period during the sec_4943 five-year period you have made diligent efforts to dispose_of these shares however due to securities law requirements limiting the timing and number of shares that could be sold and due to the substantial decline in the market_value of the shares relating to recent economic conditions you have been unable to dispose_of all your shares except at a price substantially below what you believe to be their fair_market_value before the end of the initial five-year period you submitted a request to the irs under sec_4943 for an additional five-year period within which to dispose_of your corporation shares in your request you described your plan for disposing of all your shares within an additional five-year period you also submitted the plan to the attorney_general of state from whom no response is expected although if a response is received you will send a copy to this office based on the information submitted we have determined that your plan to dispose_of a sufficient number of your corporation shares to eliminate any excess_business_holdings within an additional five-year period can reasonably be expected to be carried out therefore we conclude that you meet the requirements under sec_4943 for an extension of five years to dispose_of the necessary number of your corporation shares ruling under sec_4943 the period during which you may dispose_of the corporation shares is extended an additional five years until date this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely andrew f megosh acting manager exempt_organizations guidance group cc enclosure notice
